Citation Nr: 0807579	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial disability rating than 50 
percent for service-connected depression.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from January 1982 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, implementing a January 2006 
Board decision grant of service connection for depression, 
granted service connection and assigned an initial disability 
rating of 50 percent for the period of claim from June 14, 
2002 (date of claim).  In June 2006, the veteran entered a 
timely notice of disagreement with the initial disability 
rating assigned by the January 2006 rating decision.  The RO 
issued a statement of the case on this initial rating issue 
in November 2006.  The veteran's timely substantive appeal on 
the issue of higher initial rating for depression was 
received in December 2006. 

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge sitting at No. Little Rock, Arkansas.  A transcript of 
the hearing has been added to the record.

At the December 2007 personal hearing, the veteran indicated 
that her service-connected depression was affecting her 
employment, that she though that soon she would be 
unemployed, and she was contemplating filing for disability 
retirement from her job due to symptoms of depression.  The 
veteran indicated that she would like to raise a claim of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU or IU).  The 
veteran was advised at the Travel Board hearing to file a 
TDIU claim with the local VA Regional Office.  Regardless, 
because this issue has been raised by written submissions and 
during personal hearing testimony, the Board will refer this 
issue to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  For the entire period of claim from June 14, 2002, the 
veteran's depression symptomatology has more nearly 
approximated occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, due to such 
symptoms as obsessional rituals which interfere with routine 
activities, intermittently illogical speech, near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships. 

2.  For the entire period of claim from June 14, 2002, the 
veteran's depression symptomatology has not more nearly 
approximated grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, for the 
entire period of claim from June 14, 2002, the veteran's 
service-connected depression symptoms more nearly 
approximated the schedular criteria for a 70 percent 
disability rating.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  This appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  In the present 
appeal, the June 2006 letter advised the veteran regarding a 
higher rating for depression.  In June 2007, VA also sent the 
veteran a letter advising her of the evidence needed for a 
higher initial disability rating for service-connected 
depression.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).   

Service and VA medical records, VA examination reports, VA 
outpatient treatment reports, private treatment records, and 
the veteran's personal hearing testimony and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of statements and 
testimony.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Higher Initial Rating for Depression

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.    

The present appeal arises from an June 2002 claim for service 
connection for depression.  A January 2006 rating decision 
during the appeal implemented the Board's January 2006 
decision granting service connection for depression, and 
assigned an initial disability rating of 50 percent from June 
14, 2002 (date of claim).  The veteran entered a timely 
notice of disagreement with the initial disability rating of 
50 percent assigned by the January 2006 rating decision.  The 
Board has considered the entire appeal period to see if the 
evidence warrants the assignment of different ratings for 
different periods of time, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends generally that a higher initial 
disability rating of 70 percent is warranted for her service-
connected depression.  She has submitted medical evidence 
indicating that a 70 percent disability rating is warranted, 
and has testified about specific symptoms that she has that 
are included in the 70 percent rating criteria.  In the 
substantive appeal (on a VA Form 9), the veteran wrote that 
her depression fit more the 70 percent criteria than the 50 
percent criteria, and that she experienced depression, 
crying, and hopelessness, her work was suffering and she had 
missed a lot of time from work, her family relations were 
suffering, she has experienced suicidal ideations, and she 
points out that various examiners have assigned low Global 
Assessment of Functioning (GAF) scale scores. 

Under Diagnostic Code 9434, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 21 to 30 indicates behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF Scale score of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or an major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF Scale score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with coworkers).  A 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's depression symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for 
depression.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of initial rating claim 
from June 14, 2002, the veteran's service-connected 
depression symptomatology has more nearly approximated 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood, due to such symptoms as obsessional rituals which 
interfere with routine activities, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships, as contemplated by a 70 
percent disability rating under Diagnostic Code 9434.  
38 C.F.R. § 4.130. 

In June 2002, the veteran filed a claim for service 
connection for depression as secondary to pain of her 
service-connected disabilities.  Private treatment records 
dated in 2001 and 2002 reflect complaints of depression due 
to chronic pain, obsessive-compulsive behavior, poor sleep, 
loss of interests and inability to perform previous 
activities, and that Prozac had been prescribed to help with 
elevation of the pain threshold and with Wellbutrin for the 
depression.

VA treatment records reflect that the veteran's depression 
symptoms were diagnosed as major depressive disorder by 
November 2003.  An October 2006 VA examination report 
reflects a history of depression for several years due to 
pain; complaints or findings of daily severe depression, 
frequent crying, sleep impairment, tendency to dwell on 
things, some suicidal ideation, considerable dysphoria, 
depressed mood; diagnosis of depressive disorder, with an 
indication that the veteran also likely met the criteria for 
a diagnosis of obsessive-compulsive disorder; and an opinion 
that the veteran's symptoms were severe and had persisted for 
several years.  The VA examiner assigned a GAF score of 42, 
which reflects serious symptoms or any serious impairment in 
social and occupational functioning.

At the personal hearing in December 2007, the veteran 
submitted additional lay and medical evidence in support of 
her claim for a higher initial disability rating, and 
testified about specific psychiatric symptomatology 
associated with her service-connected depression that she had 
experienced, or was experiencing, that more nearly 
approximated the criteria for a 70 percent initial disability 
rating.  She signed a waiver of initial RO consideration of 
all evidence submitted. 

The evidence included an employer statement that the veteran 
had used numerous sick leave days, had seen the principal on 
two occasions with job-related issues that included stress, 
lack of energy and drive to complete job-related tasks, that 
the veteran was going to apply for teacher retirement 
disability due to depression, and that the veteran rarely 
associated with co-workers.  

A letter from the veteran's husband dated in November 2006 
reflects that the veteran had declined over the recent years, 
she was suffering from severe depression, and this was 
adversely affecting him and their daughter, and the symptoms 
include extended sitting or lying down, frequent crying, 
absence of emotion, neglect of hygiene and appearance at 
times, a lot of time missed from work, no interaction and no 
friends, impaired sleep, loss of temper, and forgetfulness.  

A September 2007 VA treatment entry reflects that the veteran 
was depressed and tearful, and had difficulty managing 
stress.  

At the personal hearing in December 2007, the veteran 
testified that she had experienced suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical speech, near-continuous depression that affects her 
ability to function independently, appropriately, and 
effectively, irritability and anger, uncontrolled crying, 
neglect of personal appearance and hygiene, stress at work 
and home that reflects difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  She testified that she had no 
friends, her husband moved out with their daughter, she 
experienced a mood disorder.  She testified that she felt her 
symptoms met the criteria for a 70 percent initial disability 
rating. 

A summary of VA progress notes dated from September 2003 to 
November 2007 was indicated to reflect GAF scores ranging in 
the 20s (June 2006 to September 2007) to GAF of 35 (most of 
2003 and 2004).  The Board notes that the GAF scores in the 
20s range were in response to specific post-service stressful 
events such as death, rather than reflective of a general 
state of psychiatric impairment due to service-connected 
depression.  A GAF in the range from 21 to 30 indicates 
behavior that is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas, 
including stay in the bed all day and no job or home.  The 
evidence shows that the veteran does not experience delusions 
or hallucinations, has some impairment in communication, but 
no impairment in judgment, and is impaired in several areas, 
but is not unable to function in almost all areas.  The 
evidence shows that the veteran misses work and sometimes 
remains in bed, but is able to go to work, although her work 
is suffering, and the evidence does not show that she does so 
to the extent of having no job or no home.  

With regard to the weight to assign various GAF scores that 
have been assigned, the GAF scores must be interpreted "in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present."  38 C.F.R. § 4.2.  The veteran's actual 
psychiatric symptomatology manifested by her depression is 
encompassed by the 70 percent disability rating criteria.  
The Board finds that in this veteran's case the specific 
psychiatric symptomatology shown by lay and medical evidence, 
and specifically as reflected by the clinical findings, 
outweighs the general characterization of disability as 
reflected by the assignment of GAF scores.  

The Board notes that, in addition to the Axis I diagnosis of 
depression, the veteran has also been diagnosed with 
obsessive-compulsive disorder.  The evidence of record does 
not clearly differentiate the depression symptomatology from 
obsessive-compulsive symptomatology.  The veteran's 
obsessive-compulsive symptomatology must be considered a part 
of her service-connected depression because the Board is 
precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  Mittleider, 11 Vet. App. at 182.

The Board further finds that the veteran's depression 
symptoms have not for any period of the initial rating claim 
manifested symptomatology that more nearly approximates total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name, 
as required for a higher 


disability rating of 100 percent under Diagnostic Code 9434.   
For these reasons, the Board finds that the schedular 
criteria for a 70 percent rating, but no higher, for service-
connected depression have been met for the entire period of 
claim from June 14, 2002.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
4.3, 4.7. 


ORDER

A higher initial disability rating of 70 percent for service-
connected depression is granted for the entire period of 
initial rating claim from June 14, 2002, subject to the 
criteria for payment of monetary awards.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


